

Exhibit 10.9



PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN


Restricted Stock Agreement
(2015 Annual Grant)


Name of Employee:
No. of Shares Covered:
Date of Issuance:
Vesting Schedule pursuant to Section 2:
 
No. of Shares Which
Vesting Date(s)
Become Vested as of Such Date





This is a Restricted Stock Agreement (“Agreement”) between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and the above-named employee
of the Company or an Affiliate of the Company (the “Employee”). The Company
maintains the Piper Jaffray Companies Amended and Restated 2003 Annual and
Long-Term Incentive Plan, as amended from time to time (the “Plan”), and the
Board of Directors of the Company has delegated to the Compensation Committee
(the “Committee”) the authority to determine the awards to be granted under the
Plan. The Board of Directors of the Company or the Committee (or the delegee of
either) has determined that the Employee is eligible to receive an award under
the Plan in the form of restricted stock and has set the terms thereof.
Accordingly, the Company hereby grants this award to the Employee under the
following terms:


Terms and Conditions*


1.    Grant of Restricted Stock.


(a)    Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Employee the number of Shares specified at the
beginning of this Agreement. These Shares are subject to the restrictions
provided for in this Agreement and are referred to collectively as the
“Restricted Shares” and each as a “Restricted Share.”


(b)    The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Employee (unless the
Employee requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Unless otherwise permitted by the Committee in accordance with the terms of the
Plan, the Restricted Shares may not (until such Restricted Shares have vested in
the Employee in accordance with all terms and

                 
* 
Unless the context indicates otherwise, capitalized terms that are not defined
in this Agreement have the meanings set forth in the Plan.




--------------------------------------------------------------------------------


conditions of this Agreement) be assigned or transferred other than by will or
the laws of descent and distribution and shall not be subject to pledge,
hypothecation, execution, attachment or similar process. Each Restricted Share
will remain restricted and subject to cancellation and return to the Plan unless
and until that Restricted Share has vested in the Employee in accordance with
all of the terms and conditions of this Agreement and the Plan. Each book entry
(or stock certificate if requested by the Employee) evidencing any Restricted
Share may contain such notations or legends and stock transfer instructions or
limitations as may be determined or authorized by the Company in its sole
discretion. If a certificate evidencing any Restricted Share is requested by the
Employee, the Company may, in its sole discretion, retain custody of the
certificate throughout the period during which any restrictions are in effect
and require, as a condition to issuing a certificate, that the Employee tender
to the Company a stock power duly executed in blank relating to such custody.


2.    Vesting.


(a)    Continuous Employment: So long as the Employee remains continuously
employed (including during the continuance of any leave of absence as approved
by the Company or an Affiliate) by the Company or an Affiliate, then the
Restricted Shares will vest in the numbers and on the dates specified in the
Vesting Schedule at the beginning of this Agreement. Except as otherwise
provided herein, if and when the Employee’s employment with the Company or an
Affiliate terminates, whether by the Employee or by the Company (or an
Affiliate), voluntarily or involuntarily, for any reason, then the Restricted
Shares shall cease vesting and the shares not vested as of the termination date
shall be cancelled and returned to the Plan in accordance with Section 4 of this
Agreement.


(b)    Vesting in Event of Death: If the Employee’s employment by the Company or
an Affiliate terminates because of the Employee’s death, then the unvested
Restricted Shares will immediately vest in full.


(c)    Vesting in Event of Long-Term Disability: If the Employee’s employment by
the Company or an Affiliate terminates because of the Employee’s long-term
disability (as defined in the Company’s long-term disability plan, a
“Disability”), then the unvested Restricted Shares will continue vesting during
the Employee’s long-term disability period in accordance with the vesting
schedule set forth above. If, however, the Employee recovers from the
disability, and returns to gainful employment with any employer other than the
Company or an Affiliate, the Employee’s entitlement to the unvested Restricted
Shares will be subject to the requirements of subparagraph 2(f) below.


(d)    Vesting in Event of Severance Event: If the Employee’s employment by the
Company or an Affiliate is involuntarily terminated as a result of a
Company-determined severance event (i.e., an event specifically designated as a
severance event by the Company in a written notice to the Employee that he or
she is eligible for severance benefits under the Company’s Severance Plan, as
may be amended from time to time), then the unvested Restricted Shares will, as
set forth in writing in a severance agreement, vest in full upon the expiration
of a thirty-day period commencing upon the Employee’s execution of a general
release of all claims against the Company and its Affiliates, on a form provided
by the Company for this purpose and within the timeframe designated by the
Company; provided that, no such vesting will occur unless (i) the Employee has
not revoked the general release and it remains effective and enforceable upon
expiration of the thirty-day period following its execution, and (ii) the
Employee has complied with the terms and conditions of the Company’s Severance
Plan and the applicable severance agreement.





2

--------------------------------------------------------------------------------


(e)    Vesting in Event of For Cause Discharge: If the Employee’s employment
with the Company or an Affiliate terminates because the Employee was discharged
for “Cause” (as that term is defined in subparagraph 4(b)) below, then the
unvested Restricted Shares shall cease vesting and be cancelled and returned to
the Plan in accordance with Section 4 of this Agreement.


(f)    Vesting in the Event of Any Other Type of Separation: If the Employee’s
employment with the Company or an Affiliate terminates for any reason other than
the Employee’s death, long-term disability, termination in a Company-determined
severance event, or for Cause, (all as described above), then the unvested
Restricted Shares shall cease vesting and be cancelled and returned to the Plan
in accordance with Section 4 of this Agreement, unless, at or around the time of
such termination: (a) the Employee voluntarily elects to sign a Post-Termination
Agreement with the Company; and (b) the Employee executes a general release of
all claims against the Company and its Affiliates on a form provided by the
Company for this purpose and within the timeframe designated by the Company, and
takes no action to revoke the general release in whole or in part.


If the Employee signs a Post-Termination Agreement, and thereafter complies with
the Employee’s obligations under such Post-Termination Agreement, including the
obligation to refrain from engaging in any Restricted Activities (as defined
below) for the shorter of the remaining vesting period of the unvested
Restricted Shares or the restricted period identified in the Post-Termination
Agreement (which may extend beyond the Applicable Post-Employment Restricted
Period (as defined below) and be up to two years following the date of
termination), and the Employee signs and does not rescind the general release as
described above, then the unvested Restricted Shares shall not cease to vest and
shall not be cancelled and returned to the Plan in accordance with Section 4
below but rather, as set forth in the Post-Termination Agreement, shall continue
to vest in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement for so long as the Employee continuously refrains
from engaging in all Restricted Activities for the shorter of the remaining
vesting period of the unvested Restricted Shares or the restricted period
identified in the Post-Termination Agreement.


(g)    Notwithstanding any other provisions of this Agreement to the contrary,
the Committee may, in its sole discretion, declare at any time that the
Restricted Shares, or any portion thereof, shall vest immediately or, to the
extent they otherwise would be cancelled and returned to the Plan, shall vest in
the numbers and on such dates as are determined by the Committee to be in the
interests of the Company as determined by the Committee in its sole discretion.


3.    Effect of Vesting. Upon the vesting of any Restricted Shares, such vested
Restricted Shares will no longer be subject to cancellation and return to the
Plan as provided in Section 4 of this Agreement; provided, however, that such
vested Shares shall remain subject to potential recovery by the Company pursuant
to Section 6 of this Agreement.


4.    Cancellation and Return of Unvested Restricted Shares to the Plan.


(a)If (i) the Employee attempts to pledge, encumber, assign, transfer or
otherwise dispose of any of the Restricted Shares (except as permitted by
Section 1(b) of this Agreement) or the Restricted Shares become subject to
attachment or any similar involuntary process in violation of this Agreement, or
(ii) the Employee’s employment with the Company or an Affiliate (A) is
terminated for Cause or (B) terminates under the circumstances covered by
Section 2(d) or Section 2(f) (including as Section 2(f) applies with respect to
Section 2(c)) of this Agreement and either (1) the conditions or restrictions of
such Section, as applicable, are not satisfied or (2) the conditions or
restrictions of such Section, as applicable, are satisfied but the Employee
subsequently violates any of them, then any Restricted Shares that have not



3

--------------------------------------------------------------------------------


previously vested shall cease to vest and shall be cancelled immediately and
returned to the Plan, the Employee shall thereafter have no right, title or
interest whatever in such unvested Restricted Shares, and, if the Company does
not have custody of any and all certificates representing Restricted Shares so
cancelled, the Employee shall immediately return to the Company any and all
certificates representing Restricted Shares so cancelled. Additionally, the
Employee will deliver to the Company a stock power duly executed in blank
relating to any and all certificates representing such cancelled Restricted
Shares to the Company in accordance with the previous sentence or, if such stock
power has previously been tendered to the Company, the Company will be
authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
Restricted Shares so cancelled and to cause a book entry to be made in the
records of the Company’s transfer agent in the name of the Employee (or a new
stock certificate to be issued, if requested by the Employee) evidencing any
Restricted Shares that vested prior to cancellation of unvested Restricted
Shares under this Section 4. If the Restricted Shares are evidenced by a book
entry made in the records of the Company’s transfer agent, then the Company will
be authorized to cause such book entry to be adjusted to reflect the number of
Restricted Shares so cancelled.


(b)    For purposes of this Agreement, “Cause” means (i) the Employee’s
continued failure to substantially perform his or her duties with the Company or
an Affiliate after written demand for substantial performance is delivered to
the Employee; the Employee shall be provided thirty (30) days to attempt to
remedy the deficiencies identified by the Company or an Affiliate in its written
demand; (ii) the Employee’s conviction of a felony; (iii) the Employee
committing a felony or engaging in other misconduct that the Company determines
in its sole discretion impairs the Employee’s ability to perform his or her
duties with the Company or an Affiliate, and/or results in negative or otherwise
adverse publicity for the Company or an Affiliate; (iv) the Employee’s violation
of any policy of the Company or an Affiliate that the Company, in its sole
discretion, deems material; (v) the Employee’s violation of any securities law,
rule or regulation that the Company, in its sole discretion, deems material;
(vi) the Employee’s engagement in conduct that, in the Company’s sole
discretion, exposes the Company or an Affiliate to civil or regulatory liability
or injury to its reputation; (vii) the Employee’s engagement in conduct that
would subject the Employee to statutory disqualification pursuant to Section
15(b) of the Exchange Act and the regulations promulgated thereunder; or (viii)
the Employee’s gross or willful misconduct that the Company, in its sole
discretion, deems material.


5.    Restricted Activities.  In consideration of the grant of this Award, the
Employee agrees to comply with and be bound by the following restrictive
covenants (each a “Restricted Activity” and together the “Restricted
Activities”):


(a)the Employee will not, either during the Employee’s employment by the Company
or an Affiliate or at any time thereafter, except in connection with the
performance of the Employee’s job duties for the benefit of the Company, use,
disclose or misappropriate any Company-Confidential Information (as defined
below) unless the Company or an Affiliate consents otherwise in writing.
“Company-Confidential Information” shall have the same meaning as provided in
the Company’s Code of Ethics and Business Conduct, and shall include without
limitation any confidential, secret or proprietary knowledge or information of
the Company or an Affiliate that the Employee has acquired or become acquainted
with during the Employee’s employment with the Company or an Affiliate.


(b)    the Employee will not, during the Employee’s employment by the Company or
an Affiliate and during the Applicable Post-Employment Restricted Period,
directly or indirectly, on behalf of the Employee or any other person (including
but not limited to any Talent Competitor (as defined below)), solicit, induce or
encourage any person then employed, or employed within the 180-day period p



4

--------------------------------------------------------------------------------


receding the Employee’s termination, by the Company or an Affiliate to terminate
or otherwise modify their employment relationship with the Company;


(c)    the Employee will not, during the Employee’s employment by the Company or
an Affiliate and during the Applicable Post-Employment Restricted Period, on
behalf of the Employee or any other person (including but not limited to any
Talent Competitor (as defined below)), hire, retain or employ in any capacity
any person then employed, or employed within the 180-day period preceding the
Employee’s termination, by the Company or an Affiliate;


(d)    the Employee will not, during the Employee’s employment by the Company or
an Affiliate and during the Applicable Post-Employment Restricted Period,
directly or indirectly, on behalf of the Employee or any other person (including
but not limited to any Talent Competitor), solicit or otherwise seeks to divert
any customer, client or account of the Company or an Affiliate away from
engaging in business with the Company or an Affiliate. For purposes of this
subparagraph, “customer, client or account” shall include the following:
then-current customers, clients, or accounts of the Company or an Affiliate; any
customers, clients or accounts that had been represented by or had a business
relationship with the Company or an Affiliate within the 365-day period
preceding the Employee’s termination; and any individual, company or other form
of legal entity that had been solicited or pitched for business by the Company
or an Affiliate within the 180-day period preceding the Employee’s termination,
if the Employee was involved in any capacity in the solicitation or pitch;


(e)    the Employee will not, during the Employee’s employment by the Company or
an Affiliate and during the Applicable Post-Employment Restricted Period,
without the prior written consent of the Company or an Affiliate, (x) become a
director, officer, employee, partner, consultant or independent contractor of,
or otherwise work or provide services for, a Talent Competitor doing business in
the same geographic or market area(s) in which the Company or an Affiliate is
also doing business, or (y) acquire any material ownership or similar financial
interest in any such Talent Competitor;


(f)    the Employee will not, either during the Employee’s employment by the
Company or an Affiliate or at any time thereafter, make disparaging, derogatory,
or defamatory statements about the Company or an Affiliate in any public forum
or media; and


(g)    the Employee will not, either during the Employee’s employment by the
Company or an Affiliate or at any time thereafter, fail to cooperate fully with
and provide full and accurate information to the Company and its counsel with
respect to any matter (including any audit, tax proceeding, litigation,
investigation or governmental proceeding) with respect to which the Employee may
have knowledge or information, subject to reimbursement for actual, appropriate
and reasonable expenses incurred by the Employee.


For purposes of this Section 5, the “Applicable Post-Employment Restricted
Period” means: (i) with respect to Sections 5(b) and (c), one year following any
termination of the Employee’s employment with the Company or an Affiliate (not
including any period of notice provided by the Employee); (ii) with respect to
Section 5(d), six months following any termination of the Employee’s employment
with the Company or an Affiliate (not including any period of notice provided by
the Employee); and (iii) with respect to Section 5(e), one month following any
termination of the Employee’s employment initiated and effected by the Company
or an Affiliate without Cause, or three months following any other termination
of the Employee’s employment with the Company or an Affiliate (not including any
period of notice provided by the Employee); provided, however, that if the
Company requests that the Employee sign a Post-Termination Agreement and the
Employee voluntarily elects to sign such Post-Termination



5

--------------------------------------------------------------------------------


Agreement with the Company pursuant to Section 2(f), then such Post-Termination
Agreement may include one or more restricted periods that are longer than the
Applicable Post-Employment Restricted with respect to one or more of the
Restricted Activities.


For purposes of this Section 5, a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity that engages in the investment banking, securities
brokerage or investment management business, including, but not limited to,
investment banks, sell-side broker dealers, mergers and acquisitions or
strategic advisory firms, merchant banks, hedge funds, private equity firms,
venture capital firms, asset managers and investment advisory firms.


6.    Potential Clawback.  The Employee acknowledges that he or she has been
provided a copy of the Company’s Incentive Compensation Recovery Policy, dated
February 4, 2014 (the “Recovery Policy”), and understands, accepts and agrees
that this Award and any other outstanding Award he or she may have been granted
under the Plan after May 8, 2013 (a “Prior Award”) are subject to the terms and
conditions of the Recovery Policy as it currently exists and as it may be
amended from time to time, which include the potential forfeiture to or recovery
by the Company of this Award, any Prior Award, any Shares issued pursuant to
this Award or any Prior Award, any proceeds received by the Employee upon the
sale of any such Shares, and any other compensatory value received by Employee
under this Award or any Prior Award under the circumstances and to the extent
set forth in the Recovery Policy. This Agreement may be unilaterally amended by
the Committee at any time to comply with the Recovery Policy as it may be
amended from time to time.


7.    Stockholder Rights. As of the date of issuance specified at the beginning
of this Agreement, the Employee shall have all of the rights of a stockholder of
the Company with respect to the Restricted Shares, except as otherwise
specifically provided in this Agreement.


8.    Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that the Employee
elects under Code Section 83(b) to report the receipt of the Restricted Shares
as income in the year of receipt, upon the Employee’s receipt of the Restricted
Shares. The Employee agrees that, at such time, if the Company or an Affiliate
is required to withhold such taxes, the Employee will promptly pay, in cash upon
demand (or in any other manner permitted by the Committee in accordance with the
terms of the Plan), to the Company or an Affiliate such amounts as shall be
necessary to satisfy such obligation. The Employee further acknowledges that the
Company has directed the Employee to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which the Employee may reside, and the tax
consequences of the Employee’s death.


9.    Injunctive Relief. In the event of a breach by the Employee of the
Employee’s obligations under this Agreement, including but not limited to a
commission by the Employee of a Restricted Activity as described in Section 5,
in addition to being entitled to exercise all rights granted by law, including
recovery of damages, the Company will be entitled to specific performance of its
rights under this Agreement. The Employee acknowledges that a violation or
attempted violation of the obligations set forth herein will cause immediate and
irreparable damage to the Company, and therefore agrees that the Company shall
be entitled as a matter of right to an injunction, from any court of competent
jurisdiction, restraining any violation or further violation of such obligations
(without posting any bond or other security).





6

--------------------------------------------------------------------------------


10.    Restrictive Legends and Stop-Transfer Orders.


(a)    Legends. The book entry or certificate representing the Restricted Shares
shall contain a notation or bear the following legend (as well as any notations
or legends required by applicable state and federal corporate and securities
laws) noting the existence of the restrictions and the Company’s rights to
reacquire the Restricted Shares set forth in this Agreement:


“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”
(b)    Stop-Transfer Notices. The Employee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
(c)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Restricted Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of the Restricted Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom the Restricted Shares shall have been so
transferred.


11.    Interpretation of This Agreement. All decisions and interpretations made
by the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.


12.    No Promise of Future Awards or Continued Employment. The Employee
acknowledges that this Agreement awards restricted stock to the Employee, but
does not impose any obligation on the Company to make any future grants or issue
any future Awards to the Employee or otherwise continue the participation of the
Employee under the Plan. This Agreement shall not give the Employee a right to
continued employment with the Company or any Affiliate, and the Company or
Affiliate employing the Employee may terminate his or her employment at will,
and otherwise deal with the Employee without regard to this Agreement.


13.    Binding Effect. This Agreement shall be binding in all respects on the
heirs, administrators, representatives, executors and successors of the
Employee, and on the Company and its successors and assigns.
14.     Agreement to Arbitrate. The Company and the Employee each agrees (i)
that any dispute, claim or controversy arising out of or relating directly or
indirectly to the construction, performance or breach of this Agreement
(including, without limitation, the grant, issuance or cancellation of
Restricted Shares) shall be settled by arbitration conducted before and in
accordance with the rules of the Financial Industry Regulatory Authority; and
(ii) that judgment upon any award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. Accordingly, the Company and the
Employee each waive their right (if any) to a trial before a court judge and/or
jury to resolve any such disputes; provided, this Section 14 shall not be
construed to limit the Company’s right to obtain equitable relief under Section
9 with respect to any matter or controversy subject to Section 9, and pending a
final determination by the



7

--------------------------------------------------------------------------------


arbitrators with respect to any such matter or controversy, the Company shall be
entitled to obtain any such relief by direct application to state, federal, or
other applicable court, without being required to first arbitrate such matter or
controversy.


15.    Choice of Law. The Company is incorporated in the State of Delaware, and
by its terms the Plan is governed by the laws of the State of Delaware.
Accordingly, this Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).
16.    Modification.  In the event that any one or more of the Restricted
Activities described in Section 5 above shall be held to be unenforceable,
invalid or illegal for any reason including, but not limited to, being
excessively broad as to duration, geographical scope, activity or subject, such
restriction shall be construed or modified by limiting and reducing it, so as to
provide the Company with the maximum protection of its business interests and
the intent of the parties as set forth herein and yet be valid and enforceable
under the applicable law as it shall then exist.  If any such restriction held
to be unenforceable, invalid or illegal cannot be so construed or modified, such
finding shall not affect the enforceability of any of the other restrictions
contained herein.
17.    Entire Agreement. This Agreement and the Plan set forth the entire
agreement and understanding of the parties hereto with respect to the issuance
and sale of the Restricted Shares and the administration of the Plan and
supersede all prior agreements, arrangements, plans, and understandings relating
to the issuance and sale of the Restricted Shares and the administration of the
Plan.
18.    Amendment and Waiver. Except as provided in the Plan or in Section 6
above, this Agreement may be amended, modified, or canceled only by a written
instrument executed by the parties. No term or condition of this Agreement shall
be deemed to have been waived, nor shall there be any estoppel to enforce any
provision of this Agreement, except by a statement in writing signed by the
party against whom enforcement of the waiver or estoppel is sought.  Any written
waiver shall not be deemed a continuing waiver unless specifically stated, shall
operate only as to the specific term or condition waived, and shall not
constitute a waiver of such term or condition for the future or as to any other
act other than that specifically waived.


19.    Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the prospectus related to the Plan and
instructions on how to access a copy of the Plan.


20.    Acknowledgment of Voluntary Election; Fairness. By executing this
Agreement, the Employee acknowledges his or her voluntary election to receive
and accept the Restricted Shares subject to all of the terms and conditions set
forth in this Agreement, and agrees to be bound thereby, including, without
limitation, the terms and conditions specifying the circumstances under which
the Restricted Shares shall cease to vest and shall be cancelled and returned to
the Plan. Employee further acknowledges and agrees that such terms and
conditions are fair and reasonable in light of the circumstances under which the
award of Restricted Shares is being made.



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the date of issuance specified at the beginning of this Agreement.




IMPORTANT ACKNOWLEDGEMENT: By signing this Agreement, Employee voluntarily
elects to receive and accept the Restricted Shares subject to all of the terms
and conditions set forth in this Agreement, and specifically acknowledges and
agrees that the Restricted Shares may cease to vest and be cancelled under
certain circumstances, as specified in Section 4(a). Employee also acknowledges
and agrees that such terms and conditions are fair and reasonable under the
circumstances.




EMPLOYEE




    
____________________________________




PIPER JAFFRAY COMPANIES


By__________________________________
Its________________________________    









9